Citation Nr: 1140228	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1964 to November 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection and a higher initial rating for the issues currently on appeal.

As support of his claim, the Veteran provided testimony before RO personnel in November 2007 and before the undersigned Veterans Law Judge at a videoconference hearing in March 2010.  The transcripts of the hearings have been associated with the claims file and have been reviewed.  

At the March 2010 videoconference hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  This additional evidence consisted of an article concerning a disorder with which the Veteran has been diagnosed and various lay statements.  The Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2011).

The Veteran also had perfected an appeal of other issues regarding service connection for a sleep disorder, a bilateral foot disorder, a disorder of the bilateral upper extremities, and a disorder of the bilateral lower extremities, by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  However, in a statement dated in November 2007, the Veteran withdrew his appeal of these issues.  38 U.S.C.A. § 7105(b) (2); 38 C.F.R. §§ 20.202, 20.204(b), (c).  Therefore, they are not in appellate status. 

Additionally, the Veteran had perfected an appeal of an issue regarding service connection for a right knee disorder.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  However, that issue was resolved in the Veteran's favor in a July 2011 rating decision.  As the Veteran has not appealed either the initial rating or effective date assigned for that condition, it is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).

The Board observes that, in its June 2010 remand, it noted that the Veteran may have been raising additional claims and directed the RO to act accordingly to adjudicate these claims, if any.  Specifically, during the November 2007 RO hearing, the Veteran appeared to raise an additional claim of service connection for hypertension as secondary to his service-connected PTSD.  A VA examiner in March 2005 also indicated that the Veteran's hypertension is at least as likely as not aggravated by his PTSD.  The issue of service connection for hypertension as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right eye disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service records reveal that the Veteran engaged in combat in the Republic of Vietnam during his period of active service.    
 
2.  The Veteran has current bilateral hearing loss. 

3.  There is no evidence of hearing loss during service or within one year after        service, or for many years thereafter.  

4.  There is probative medical evidence against a link between the Veteran's current bilateral hearing loss and his period of active military service. 

5.  The Veteran's service-connected PTSD is shown to be manifested by symptoms such as irritability, occasional nightmares, intrusive memories, occasional depression, poor sleep, hypervigilance, an exaggerated startle response, and isolation, and Global Assessment of Functioning (GAF) scores attributable to PTSD of 60 and 65.  The Veteran's PTSD demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not demonstrate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2005.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that the PTSD claim at issue stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of an NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000, enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claim, including the downstream disability rating and effective date elements.  Moreover, if the Veteran did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess notice and increased rating notices pertaining to the disability rating and effective date elements of his higher initial rating claim in June 2010, following which the RO readjudicated the Veteran's claim in a July 2011 supplemental statement of the case.  The Veteran also was provided with a VA examination and a hearing in connection with his claim.  Thus, the presumption of any prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Further, the Veteran has submitted numerous statements in support of his claim.  He also has been provided VA examinations in connection with his claim.  Additionally, he was provided with opportunities to provide testimony and additional evidence before RO personnel and at a videoconference hearing.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2010 remand in reference to the issues of service connection for bilateral hearing loss and an initial rating in excess of 30 percent for PTSD.  Specifically, the June 2010 remand instructed the RO to, inter alia, provide to the Veteran notice pursuant to Dingess, supra; obtain any VA treatment records dated after September 2009 with regard to the Veteran's service connected PTSD; provide the Veteran with a VA examination to determine the nature and etiology of any bilateral hearing loss; and provide the Veteran with a VA examination to determine the current nature and severity of the service-connected PTSD.  The Board finds that the RO has complied with these instructions to the extent possible.  The RO sent a notice letter pursuant to Dingess, supra, to the Veteran in June 2010.  It associated with the claims file all relevant VA treatment records pertaining to the service-connected PTSD since September 2009.  Further, the Veteran was provided VA examinations of his hearing and of his PTSD in July 2010.  The Board finds these VA examination reports substantially comply with the June 2010 remand directives as they responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay or other evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. 
§ 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection by way of the combat presumption may be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic disease of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran contends that he has bilateral hearing loss that he believes to be the result of exposure to acoustic trauma while in service.  At a videoconference hearing in March 2010, he testified that he was in infantry and served in Vietnam.  His statement is supported by his DD Form 214 showing that he was awarded a combat infantry badge (CIB) and that he served in Vietnam.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a July 2010 VA audiogram assessed the Veteran with bilateral hearing loss.  The July 2010 audiogram results for both ears showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
45
55
55
55
LEFT
30
55
75
75
75

Speech recognition score was 90 percent in the right ear and 64 percent in the left ear.  Thus, there is sufficient evidence of current bilateral hearing loss.  

As previously discussed, the Veteran contends that he incurred his bilateral hearing loss as a result of combat-related activities during service in Vietnam.  In this regard although the Veteran's STRs show no evidence of complaints of, or a diagnosis of, bilateral hearing loss or symptomatology thereof, during service, and his separation audiogram in June 1970 also showed the Veteran's hearing to be normal in both ears, a review of the Veteran's DD Form 214 shows that he was awarded a CIB and that he served in Vietnam.  Thus, the Board presumes the Veteran engaged in combat in service such that his lay statements and testimony are sufficient to show the occurrence of combat-related noise exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Post-service, there is no medical evidence of hearing loss until June 2000, when the Veteran complained of not being able to hear normally in his left ear.  See VA treatment record dated in June 2000.  This is a period of almost 30 years between a diagnosis of hearing loss and the Veteran's discharge from military service.  

While the absence of any objective indications of hearing loss during service, or for so long after service, is not altogether dispositive, it is nonetheless probative evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996); see also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Additionally, as part of his claim, the Veteran also must present evidence etiologically linking his current bilateral hearing loss to active military service.  In this respect, the aforementioned July 2010 VA examiner noted that the Veteran's hearing was shown to be within normal limits at induction and at separation without significant threshold shifts, although there is evidence of in-service noise exposure.  Furthermore, he noted that, while the Veteran reported no post-service noise exposure at the time of the July 2010 VA examination, he reported 20 years of civilian noise exposure after service during a 2005 VA examination.  Thus, given the lack of hearing loss at separation, the VA examiner opined, it is less likely that the hearing loss is the result of the noise exposure while in service.  Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides evidence for the claim.   

The Board acknowledges an August 2011 statement from the Veteran, wherein he asserted that nothing he did after service would have caused his severe hearing loss and that he did not know where the RO got the information that he was exposed to noise as a civilian post-service.  

In this regard, the Board notes that, during an April 2005 VA audiology examination, the Veteran in fact reported working in noisy environments for more than 20 years at four different work settings following service.  Furthermore, a December 2002 VA treatment record also noted a report of noise exposure both during service and as a factory worker post-service.  As such, the Board finds the Veteran's multiple reports of post-service noise exposure to be credible; lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, these reports of post-service noise exposure are supported by the evidence of record as a whole, which shows that the Veteran had worked at a cotton mill, an ammunition plant, and a factory making furniture parts following separation from service, whereas his more-recent assertions to the contrary are unsupported by the evidence of record as a whole.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

While the Veteran is competent to testify concerning his purported difficulty hearing for many years dating back to his military service, he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and his time in service.  

In summary, evidence shows the Veteran participated in combat operations during his period of active duty in Vietnam, thus entitling him to the presumption that combat-related noise exposure occurred in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, post-service medical treatment records show no complaints of hearing loss until almost 30 years following service, in addition to competent and credible reports of long-term post-service noise exposure.  More importantly, a July 2010 VA examiner opined that the Veteran's current bilateral hearing loss is not related to his combat-related noise exposure during service.  Thus, service connection for bilateral hearing loss is not warranted.  38 C.F.R. § 3.303(b); sufficient Savage, 10 Vet. App. 494-97.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In this case, the Veteran seeks a higher initial disability rating for his service-connected PTSD, rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran's 30 percent rating is effective from December 30, 2004.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A higher rating of 50 percent under the general rating formula for mental disorders is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A review of the evidence of record reveals notes from an October 2004 VA PTSD consult that indicate complaints of increased intrusive memories about the Veteran's experiences in Vietnam.  He reported that he was told he had a "rough edge with others."  During service in Vietnam, he witnessed the death of two friends.  Upon returning to the United States, he attended drill sergeant school, but was kicked out because he was unable to keep his mind on his school work.  He thought about Vietnam often, startled easily, and was tense.  Upon separation, he began working in the insurance business, which was followed by work at a cotton mill, an ammunition plant, and a factory making furniture parts.  He married after dating his wife for two years, but divorced after 15 years of marriage.  The Veteran indicated that he remained distant from his wife during the marriage.  He reported continuing to think about Vietnam more than he wanted, but reported no nightmares.  He still avoided talking about Vietnam and watching movies about Vietnam.  He also was still dealing with depression, and used alcohol and isolation to deal with his feelings.  He remained easily startled and suffered from initial insomnia, unless he was drinking or getting high.  At times, he would awake in the middle of the night and have difficulty falling back asleep.  His drinking did not lead to legal or medical problems.  Since he joined a church, he had been drinking less.  He denied drug use.  He had been incarcerated for domestic violence and subsequently participated in an anger management program.  Examination revealed the Veteran to be well-dressed and cooperative.  His speech was normal, the content of which centered on his painful memories.  Descriptions were coherent; there was no formal thought disorder.  No delusions, hallucinations, or ideas of reference were observed.  The Veteran cried when describing the death of his friend in Vietnam.  No suicidal or homicidal ideations, intentions, or plans were found.  He was fully alert and oriented.  Cognitions were intact.  The diagnosis was PTSD, mild.  The Veteran's GAF score was 65.

The Veteran was provided a VA psychiatric examination in April 2005.  At the time, he was living with his brother and his son.  He was divorced after 13 years of marriage.  He was running a nightclub part-time and had been doing so since 1993.  At the time, the Veteran reported attending the Veterans' group meetings.  He continued to have problems with depression and intrusive thoughts about Vietnam.  He stayed alone most of the time and felt lonely.  His intrusive thoughts included thoughts about incidents that occurred in Vietnam and people who were killed in Vietnam.  Sometimes, seeing injured people caused him to have flashbacks and memories of all that he witnessed in Vietnam.  He had occasional nightmares.  He reported that attending church helped a little.  He continued to drink, but not as heavily as he did in the past.  He reported that he would get high when he drank, but denied drug use.  He had been convicted of drug dealing and domestic assault of his girlfriend, for which he was jailed for 15 days and attended an anger management group.  He also admitted to having been violent with his former wife.  He had very few friends and no one with whom he spent time.  Examination revealed the Veteran to be well-dressed with good eye contact.  His speech rate and tone were normal.  The content of his speech focused on his painful memories and his difficulties in coping.  He had no formal thought disorder.  There were no delusions, hallucinations, or ideas of reference.  His mood was depressed and anxious.  He demonstrated a full range of affect and cried throughout much of the examination as he discussed the loss he experienced in Vietnam.  He had no suicidal or homicidal ideations, intentions, or plans.  He was fully oriented and alert.  The Veteran reported that his intrusive thoughts about Vietnam had worsened over the past few years, and that he experienced nightmares at times, although they had decreased.  He avoided crowds and was disillusioned with life.  Activities that he used to enjoy, such as going to ball games or watching football, no longer held interest for him.  He had had impaired relationships all his adult life since his service in Vietnam.  He had used alcohol to help himself sleep, and reported having had sleep problems for years, including insomnia.  He also had an exaggerated startle response and hypervigilance.  The VA examiner indicated that the Veteran was mildly impaired vocationally and moderately impaired socially due to his PTSD.  The Veteran had a GAF score of 65.

A November 2005 VA treatment record noted clear mental status and an assessment of PTSD.

At a November 2005 hearing before RO personnel, the Veteran testified that he attended weekly PTSD group therapy at the Vet Center since early 2005.  However, since the April 2005 VA psychiatric examination, he had not been examined by a psychiatrist.  He also reported taking no medication for his PTSD.  Nevertheless, the Veteran testified that his PTSD had worsened because it had become more difficult for him to mingle with a crowd.  He reported that, when he attended a sports game, he would be looking around constantly and expecting someone to sneak up behind him.  He felt uncomfortable and jumpy whenever he went on an outing.  

Counseling notes from the Vet Center dated from February 2005 to May 2008 indicate that the Veteran reported difficulty dealing with memories of combat, auditory hallucinations, sleep disturbance, and isolation.  The group sessions also discussed issues concerning depression, conflict resolution, and control of others.

September 2009 VA social work notes indicated that the Veteran used various strategies to avoid thoughts and to avoid talking about his experiences.  He was most worried about his financial situation.  He recently had an emotional experience after watching something on television.  His mood was described as euthymic, and affect was congruent.  He denied suicidal and homicidal ideations and depression.  He had good eye contact, good verbal conversation, and was cooperative with good insight.

An October 2009 VA social work note revealed a slightly depressed mood and congruent affect.  The Veteran reported sleeping better since attending rehab/swimming for his physical disabilities.  He used coping skills to manage his anxiety and his mood.  He expressed an interest in other activities, but had not pursued due to feeling that he would be a burden to others.  He denied suicidal or homicidal ideation.  He denied recent nightmares.  

In November 2009, a VA social work note documented continued worries about finances, which would keep the Veteran awake at night.  He occasionally had intrusive thoughts about Vietnam, especially triggered by the news or other events such as witnessing an accident.  He denied nightmares, but could not always remember his dreams.  He presented with a slightly dysphoric mood.  His affect was appropriate.  He denied suicidal or homicidal ideation.  He was alert and oriented, and had fair eye contact.  He was well-groomed.

A December 2009 VA social work note revealed that the Veteran's mood was euthymic and his affect was congruent.  He denied suicidal or homicidal ideation, was well-groomed, and had a goal-oriented thought process.  He tried to occupy himself with seeing family and attending church.  He played cards occasionally with a few friends.

In January 2010, the Veteran reported to the VA social worker that he continued to improve physically with rehabilitation.  He expressed increased positive thoughts about his improvement and saw this as a benefit mentally also.  He enjoyed staying busy and occupying his thoughts rather than staying home and feeling down.  In both January 2010 and February 2010, he presented with a euthymic mood and congruent affect.  He denied suicidal and homicidal ideation, had good eye contact, and had a goal-oriented thought process.  He reported no recent nightmares.  He tried to remain social by playing cards with a few friends.  

At a March 2010 videoconference hearing, the Veteran reported receiving mental health treatment at VA once a month.  He testified to having panic attacks two to three times a week, having memory loss, feeling jumpy at ball games.  He could not recall the name of the medication he took for PTSD.  He reported being moody and preferring to be alone.  He also reported yelling and screaming at people with whom he played cards.  He also testified being aggressive with his former wife, having problems managing his anger, and being irritable.
  
During the April 2010 VA counseling session, Veteran reported becoming angry with a friend who laughed at him about his PTSD.  He also discussed a recent episode during which he became tearful upon hearing a song about the Vietnam War.  In May 2010, he presented with a euthymic mood and congruent affect.  He denied suicidal and homicidal ideation, had good eye contact, and was oriented x3.  He expressed frustration with his inability to change his son's behavior.  

A June 2010 VA neurology treatment note indicated reports of anger problems.  The Veteran denied suicidal and homicidal ideation, and reported taking no medication for his PTSD.  A June 2010 VA social work note revealed a euthymic mood and congruent affect.  The Veteran was alert, oriented, appropriately dressed and groomed, and reported no suicidal or homicidal ideation.  

A July 2010 VA social work note also revealed a euthymic mood and congruent affect.  The Veteran was alert, oriented, appropriately dressed and groomed, and reported no suicidal or homicidal ideation.  He had normal speech, good eye contact, and was goal-oriented in his thought process.  He expressed concern about his son losing his job and his own medical problems.  

VA psychiatric examination dated in July 2010 noted that the Veteran received  mental health treatment for 18 sessions with VA between June 2009 and July 2010.  Some of his complaints during these sessions included occasional nightmares and dreams of combat experiences with increased prevalence since he stopped working; recurrent combat-related thoughts and dreams for many years that became worse with more time on his hands; physical health problems in recent years that limited his activities; boredom; feeling depressed at times due to his divorce several years ago, not working, and physical health problems; frustration with an unsuccessful surgery in 2005; financial and relationship worries; avoidance of thoughts and conversations about his military experiences; occasional thoughts of combat experiences triggered by exposure to combat-related stimuli; and sleep disruption due to financial concerns.  The VA examiner noted that, during the most recent counseling session in July 2010, the Veteran presented with a euthymic mood and congruent affect, was alert and oriented, and denied suicidal and homicidal ideations.  He also was well-dressed and groomed, his speech was normal, he made good eye contact, and his thought process was goal-oriented.  It was also noted that the Veteran was concerned about his son losing his job and his financial problems.  The Veteran also discussed his own medical problems and his acknowledgment that he felt depressed at times coping with his own physical limitations.  It was not noted that the Veteran was taking any psychotropic medication.

During the July 2010 VA examination, the Veteran denied having been hospitalized for his PTSD and denied being on any psychotropic medication.  The Veteran reported that he found the counseling sessions to be helpful.  He reported feeling very comfortable with his counselor.  He reported having had a girlfriend since 2004, and described their relationship as "fair," stable, and supportive.  He indicated they enjoyed spending time together and going out to eat together.  The Veteran also had five children.  He had regular contact two to four times a month with his youngest child, and monthly phone contact with his 14-year-old.  His 25-year-old son lived with him.  He also had regular contact with his two oldest children.  He reported having good relationships with his children, and indicated that these relationships had changed for the better since his VA examination in 2005.  He also reported good relationships with his four siblings.  The Veteran reported chronic irritability and being a "loner" at times.  He reported having about 10 "associates" with whom he frequently socialized, primarily to play cards.  He did not consider these associates to be close friends.  He participated in card tournaments every Tuesday and Sunday.  He regularly attended church and was considering participating in Wednesday Bible study as well.  He used to serve as "chief usher" at church, but had to give up the position due to his physical health problems.  He also regularly participated in "birthday club" - a nonprofit organization that sponsored community activities - with a few others.  With regard to daily living activities, the Veteran reported that they took a lot longer for him to perform due to his physical health problems.  He had a vehicle and was capable of driving, he did his own laundry, and shared household chores with his son.  He ate out for most of his meals.  He paid someone to do his lawn work, but did most of the shopping for himself and his son.  He enjoyed going to music concerts and attending his youngest child's ball games.  He also enjoyed socializing and "joking" with the various associates with whom he regularly played cards.  At least twice a week, he would go for a drive by himself or with someone.  He reported that he enjoyed driving as it helped him to "get focused" on something besides worries or combat-related memories.  The Veteran reported no history of suicidal attempts and no history of violence or assaultiveness.  

Examination showed the Veteran to be well-groomed, clean, and appropriately dressed.  He was calm.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive.  His affect was appropriate.  His mood was euthymic.  His attention was intact.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  There were no delusions or hallucinations.  He understood the outcome of behavior and understood he had a problem.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran interpreted proverbs appropriately.  He had good impulse control.  He reported sleep impairment in that it usually took about 30 minutes to initiate sleep and he usually woke up several times during the night, partly in response to distressing dreams that may or may not be combat-related.  Once awake, he would usually turn on the television for distraction or pray before returning to sleep approximately 45 to 60 minutes later.  He averaged approximately 5.5 to 6 hours of total sleep during the night.  He would nap for a couple of hours in the afternoon.  He was able to maintain minimal personal hygiene and had no problems with activities of daily living.  The Veteran exhibited normal remote, recent, and immediate memory.  

His PTSD symptoms included recurrent and intrusive distressing recollections of the traumatic event, including images, thoughts, or perceptions; recurrent dreams; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; physiological reactivity on exposure to external or internal cues that symbolized or resembled an aspect of the traumatic event.  He also experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness by avoiding thoughts, feelings, or conversations associated with the trauma; avoiding places, activities, or people that aroused recollections of the trauma; and feeling detachment from others with a restricted range of affect.  He had difficulty falling asleep and staying sleep, was irritable, had outbursts of anger, had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  The symptoms were chronic.  The Veteran reported some degree of increased detachment and hypervigilance over the past five years.  He coped with his PTSD by engaging in distractionary activities or by simply doing chores.  He reported that his irritability caused arguments between him and his girlfriend at times and that he held back on his affection for her.  The Veteran had been self-employed since 1995 or 1996 by running a part-time sandwich stand.  He reported being unable to work at a public job or on a full-time basis due to his physical problems.  At the time of the VA examination, the Veteran had a GAF score of 60.

VA social work notes dated from August 2010 to March 2011 continued to show the Veteran with a euthymic mood and congruent affect; to be alert, oriented, and appropriately dressed and groomed; and with no reported suicidal or homicidal ideation.  He also had normal speech, good eye contact, and was goal-oriented and linear in his thought process.  However, he expressed concerns about his son's continued unemployment, his financial difficulties, and managing his physical problems.  He also reported an incident during which he snapped at someone he knew for walking too close behind him, which affected his mood.  He reported that this type of incident happened to him frequently and that he had trouble managing it.  He also reported being in a better mood when he was out of the house.  

In May 2011, the Veteran presented with a slightly depressed mood and congruent affect.  He denied suicidal or homicidal ideation, was alert and oriented, and was well-groomed.  He became tearful when discussing his brother, who was hospitalized with serious medical problems.  Seeing his brother in the hospital brought back sights and sounds of what he had experienced in Vietnam.  He had not been back to visit his brother since.

In June 2011, the Veteran reported an improved mood due to his brother's improved immediate prognosis.  He presented with a euthymic mood and congruent affect; was alert and oriented; denied suicidal or homicidal ideation; was well-groomed, and was goal-oriented in his thought process.

Based on the foregoing, the Board finds that a higher rating of 50 percent is not warranted for the Veteran's PTSD, as it is not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A review of the medical treatment records pertaining to the Veteran's PTSD shows that he consistently has congruent affect and normal speech patterns.  He reports no panic attacks, is able to interpret proverbs appropriately, has good judgment and insight, and has good impulse control.  He has no impairment in his memory.  He is also self-employed.    

While he has disturbances of mood occasionally in that he has reported being slightly depressed, his mood is generally euthymic.  Furthermore, while he has expressed difficulty being close to his girlfriend and showing her affection, he nevertheless is able to engage in several social activities and has good relationships with his children and siblings.  Additionally, although the Veteran reported during the March 2010 videoconference hearing that he had panic attacks two to three times a week, had memory loss, was easily angered and irritated, had mood swings, and was aggressive, therapy session notes and VA examinations previous to and following his March 2010 testimony fail to bear this out.  Instead, he reported to his counselor no panic attacks and no history of violence or aggression, and examinations showed no memory loss.  He also reportedly got along well with the people with whom he played cards and enjoyed social activities.  Therefore, based on the evidence above, the Veteran's PTSD does not more nearly approximate a 50 percent rating.  

In conclusion, the Board finds that the evidence does not warrant a disability rating greater than 30 percent for the Veteran's service-connected PTSD.  38 C.F.R. § 4.3.  

Finally, the Board adds that the disability rating for the Veteran's PTSD is effective within the time period previously established by the RO.  As there have been no occasions within the effective date mentioned when the Veteran's disability has been more severe than its assigned rating, there is no basis to further "stage" his rating for the disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the disability in question.  In addition, although the Board acknowledges the Veteran's disability has some impact on his employment, it finds no evidence that the Veteran's PTSD markedly interferes with his ability to work above and beyond that contemplated by his separate schedular ratings.  In fact, the Veteran has attributed his inability to work full-time to his physical disabilities and not to his PTSD.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

Before addressing the merits of the Veteran's claim for service connection for a right eye disorder, the Board finds that additional development of the evidence is required.

In this case, a remand is necessary for compliance with the Board's June 2010 remand directives pertaining to a right eye disorder.  Specifically, in its June 2010 remand, the Board instructed the RO to provide the Veteran with a VA examination to determine the exact nature and etiology of any right eye disorder.  However, this instruction was not included in the remand directives as written in the June 2010 remand, and the Veteran was thus not provided a VA examination to determine the etiology of his right eye disorder.

As such, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In reference to the right eye disorder, a review of STRs indicates that the Veteran sustained an injury to his right eye in 1970 during service.  He also has testified to such an injury during service.  Following the injury, the Veteran's eye became swollen for approximately one week.  See March 2010 videoconference hearing transcript.  The Veteran is competent to provide testimony regarding any injuries he sustained in service and the symptomatology he experienced.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Such testimony should be taken into account in a claim for service connection.  However, his separation examination in November 1970 noted no history of an eye injury during service.

Post-service, records of evidence reflect that the Veteran has been diagnosed with hypertensive retinopathy, cataracts, suspected glaucoma, and ptosis.  See VA examination reports dated in April 2005 and December 2008.  He also has been diagnosed with other eye disorders in both his right and left eyes.  See VA treatment record dated in July 2008.  The Veteran also indicated that he has watering of the eye and drooping of the eye, which he attributes to a surgery he underwent.  See March 2010 videoconference hearing transcript.  However, neither the April 2008 and December 2008 VA examiners nor other medical care providers have provided a nexus opinion with regard to the relationship between the Veteran's diagnosed eye disorders and his military service.

Thus, in light of evidence showing treatment for an injury to the right eye in service, current diagnoses of eye disorders, and the Court's decision in McLendon, a comprehensive VA medical examination and opinion are needed to determine whether any eye disorder is traceable back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination, by an appropriate specialist, to determine the nature and extent of his right eye disorder(s), including hypertensive retinopathy, cataracts, suspected glaucoma, and ptosis, and the etiology of any such right eye disorder(s).  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran has any current right eye disorder(s), including hypertensive retinopathy, cataracts, suspected glaucoma, and ptosis, and if so, whether it is at least as likely as not (50 percent or more probable) that any such right eye disorder(s) was/were incurred in or aggravated by service, including whether any right eye disorder is due to an injury to the right eye in May 1970. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

2.  Readjudicate the Veteran's claim for service connection for a right eye disorder in light of the VA examination provided and any additional evidence received since the July 2011 supplemental statement of the case (SSOC).  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


